                           DECLARATION OF SERVICE


         ORIANA VIGLIOTTI, an attorney admitted to practice before the Courts of the

State of New York, declares that the following is true and correct under penalty of

perjury pursuant to 28 U.S.C § 1746, that: on the 11th day of December, 2019, she served

the referenced Notice of Motion, Notice of Rule 12.1, Memorandum of Law in Support

of Motion to Dismiss, of United Federation of Teachers, Local 2, AFT, AFL-CIO

Declaration of Oriana Vigliotti, and copies of all unreported cases cited in the

Memorandum of Law, upon Rupert Green, Plaintiff Pro Se, by mailing one (1) copy of

the same by depositing the same, enclosed in a postpaid wrapper, in an official

depository, under the exclusive care and custody of the United States Postal Service,

within the State of New York, directed to said person at 205-26 113th Avenue., St.

Albans, New York 11412.


                                             /s/ Oriana Vigliotti
                                            ORIANA VIGLIOTTI (OV 6784)
New York, New York
December 11, 2019




NYC-Legal: 197988
